Case 20-18445-JKS            Doc 236       Filed 08/18/20 Entered 08/18/20 13:42:22                       Desc Main
                                          Document      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


In re:                                                         Chapter 11

RTW RETAILWINDS, INC., et al.,                                 Case No. 20-18445 (JKS)

                                    Debtors.1                  (Jointly Administered)


                            NOTICE OF 341 MEETING OF CREDITORS

         PLEASE TAKE NOTICE that, on July 22, 2020, the Court entered that certain Notice of

Chapter 11 Bankruptcy Case [Doc. No. 101] (the “Notice”) which, among other things, scheduled

a meeting of creditors pursuant to 11 U.S.C. § 341 (the “341 Meeting”) for August 19, 2020 at

10:00 a.m.

         PLEASE TAKE FURTHER NOTICE that, the 341 Meeting shall be conducted

telephonically. The dial-in number for the 341 Meeting is 1-856-209-3555 and the conference ID

is 872 105 692#.

         PLEASE TAKE FURTHER NOTICE that in the event the meeting is adjourned to a

later    date,    such     information        will    appear      on     the    Debtors’      case     website      at

https://cases.primeclerk.com/RTWRetailwinds/Home-Index and the court docket. Please check

the website or the court docket before you attend the 341 Meeting.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
applicable, are as follows: RTW Retailwinds, Inc. (1445); Lerner New York Holding, Inc. (2460); Lernco, Inc. (4787);
Lerner New York, Inc. (2137); New York & Company, Inc. (4569); Lerner New York GC, LLC (6095); Lerner New
York Outlet, LLC (6617); New York & Company Stores, Inc. (6483); FTF GC, LLC (7341); Lerner New York FTF,
LLC (6279); Fashion to Figure, LLC (6997); FTF IP Company, Inc. (6936). The Debtors’ principal place of business
is 330 W. 34th St., 9th Floor, New York, New York 10001.


60917/0001-20941043v4
60917/0001-21084248v1
Case 20-18445-JKS        Doc 236    Filed 08/18/20 Entered 08/18/20 13:42:22    Desc Main
                                   Document      Page 2 of 2



Dated: August 18, 2020                     Respectfully submitted,


                                           COLE SCHOTZ P.C.


                                           /s/ Ryan T. Jareck
                                           Michael D. Sirota, Esq.
                                           Stuart Komrower, Esq.
                                           Ryan T. Jareck, Esq.
                                           Matteo W. Percontino, Esq.
                                           Court Plaza North
                                           25 Main Street
                                           Hackensack, NJ 07601
                                           Telephone: (201) 489-3000
                                           Facsimile: (201) 489-1536
                                           Email: msirota@coleschotz.com
                                                   skomrower@coleschotz.com
                                                   rjareck@coleschotz.com
                                                   mpercontino@coleschotz.com

                                           Counsel to the Debtors and
                                           Debtors in Possession




                                              2
60917/0001-20941043v4
60917/0001-21084248v1
